DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/165518 to Yasar et al. (Yasar).
In reference to claim 11, Yasar teaches a system for evaluation and diagnostic for a customer product (FIG. 1-2), the system comprising a processor (90, FIG. 1) communicatively coupled (via network 60, FIG. 1) to a memory (80, FIG. 1), the processor configured to perform receiving, by the processor, customer usage data (82, FIG. 1) associated with the customer product; obtaining customer data associated with a customer business operation (84, FIG. 1); analyzing, by the processor, the customer usage data and the customer data to generate a usage score card associated with the customer product (92, FIG. 1); and determining an action for the customer product based at least in part on the usage score card (alarm 100, FIG. 1).
	In reference to claim 12, Yasar teaches the system as explained in the rejection of claim 11, and Yasar additionally teaches displaying, on a display, the usage score card (214, FIG. 2).
In reference to claim 13, Yasar teaches the system as explained in the rejection of claim 11, and Yasar additionally teaches wherein the customer product comprises a refrigeration system (28, FIG. 1).
In reference to claim 14, Yasar teaches the system as explained in the rejection of claim 13, and Yasar additionally teaches wherein the customer data is obtained utilizing sensors (22, FIG. 1) associated with the customer product.
In reference to claim 15, Yasar teaches the system as explained in the rejection of claim 14, and Yasar additionally teaches wherein the sensors comprise a thermostat for the refrigeration system (inherent in the system of FIG. 1-2).
In reference to claim 16, Yasar teaches the system as explained in the rejection of claim 14, and Yasar additionally teaches wherein the sensors comprise a door sensor (22 located on door 36, FIG. 1) associated with the refrigeration system (par 0031).
In reference to claim 17, Yasar teaches the system as explained in the rejection of claim 11, and Yasar additionally teaches wherein the customer usage data is obtained through a customer survey (48, FIG. 1).
In reference to claim 18, Yasar teaches the system as explained in the rejection of claim 11, and Yasar additionally teaches operating a component of the customer product to implement the action for the customer product (activating alarm 100, FIG. 1 and 2).
In reference to claim 19, Yasar teaches the system as explained in the rejection of claim 11, and Yasar additionally teaches obtaining, by one or more sensors, environmental data (42, FIG. 1) associated with the customer product; and wherein determining the action for the customer product is further based at least in part on the environmental data (par 0035).
In reference to claim 20, Yasar teaches the system as explained in the rejection of claim 11, and Yasar additionally teaches wherein the action comprises a suggested maintenance action (44, FIG. 1) for the customer product.
In reference to claims 1-10, they claim the method of providing and configuring the apparatus of claims 11-20, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 11-20 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 form for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
9/29/2022